              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
               CIVIL CASE NO. 5:18-cv-00199-MR


ROBERT LEE STYLES, JR.,     )
                            )
              Petitioner,   )
                            )
     vs.                    )              ORDER
                            )
ERIK A. HOOKS,              )
                            )
              Respondent.   )
___________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion for Order

of Designation of Record on Appeal [Doc. 18].

      By the present motion, the Petitioner moves the Court to issue an

Order designating the record on appeal. As grounds for his motion, the

Petitioner cites Rule 10(b)(1) of the Federal Rules of Appellate Procedure.

[Doc. 18].

      The Petitioner’s motion must be denied. Upon the Petitioner’s filing of

the Notice of Appeal [Doc. 15], the Court transmitted the electronic record of

this action to the United States Court of Appeals for the Fourth Circuit. Thus,

the Petitioner’s request for a designation of the record is moot. As for Rule

10(b)(1) of the Federal Rules of Appellate Procedure, upon which the

Petitioner relies, that rule relates to the appellant’s duty to order transcripts


        Case 5:18-cv-00199-MR Document 19 Filed 06/29/20 Page 1 of 2
of any part of the proceedings that are not already on file. See Fed. R. App.

P. 10(b)(1). All of the proceedings in this matter, however, are already part

of the record. No hearings were held in this matter, and therefore, no

transcripts need to be ordered. Accordingly, to the extent that the Petitioner’s

motion can be construed as a request to order transcripts, the motion must

be denied as moot.

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion for Order

of Designation of Record on Appeal [Doc. 18] is DENIED AS MOOT.

      IT IS SO ORDERED.
                          Signed: June 27, 2020




                                           2



        Case 5:18-cv-00199-MR Document 19 Filed 06/29/20 Page 2 of 2
